DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/09/2016. It is noted, however, that applicant has not filed a certified copy of the CN201611125444.3 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/7/2019 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference numeral “776” in Fig. 12;  
reference numeral “880” in Fig. 16;  
reference numeral “495” in Fig. 30A; and  
reference numerals “562”, “564”, “574”, and “584” in Fig. 41.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract is objected to for containing legal phraseology in the form as “said” in at least line 4 of the abstract.  Appropriate correction is required.
The disclosure of the specification is objected to because of the following informalities: an apparent minor typographical in paragraph [0028] of the specification as originally filed (see [0081] in the PGPUB) wherein reference numeral “770” is used to designate both the hollow cone and the hollow cylinder.  Appropriate correction is required.

Claim Objections
Claims 1-2 and 8 are objected to because of the following informalities:
Claim 1 improperly includes the capitalized term “The” in line 11 of the claim;
Claim 2
Claim 8 contains rough grammar where a verb appears to be missing between the terms “working-edge is substantially” (Examiner’s suggested amendment incorporated for emphasis).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thereby dependent claims 2-13) recites the limitation "the proximal end" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 1 (and thereby dependent claims 2-13) recites the limitations “the distal end” and "the proximal end" in line 10 of the claim.  There are insufficient antecedent bases for these limitations in the claim.  Appropriate correction is required.
Regarding claim 1 (and thereby dependent claims 2-13), the phrase "and gradually increases in a transverse direction" renders the claim(s) indefinite because it is not known what specific feature or dimension
Claim 1 (and thereby dependent claims 2-13) recites the limitations “the first transverse-portion” and "the second transverse-portion" in lines 11-12 of the claim.  There are insufficient antecedent bases for these limitations in the claim.  Appropriate correction is required.
Claim 1 (and thereby dependent claims 2-13) recites the limitation "the dimension" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim and it is unclear to which “dimensions” are intended to be compared by Applicant.  Appropriate correction is required.
Claim 1 (and thereby dependent claims 2-13) recites the limitation "the transverse dimension ratio" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 6 (and thereby dependent claims 7-11) recites the limitation "the sides" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 12 (and thereby dependent claim 13), the phrases "the first transverse direction" and “the second transverse direction” render the claim(s) indefinite because only “a transverse direction” was properly introduced in line 7 of claim 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear which of the first transverse direction or the second transverse direction pertains/maps to the transverse direction introduced in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. 
 
Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 improperly are directed to or encompass a human organism at the phrases “produce a transverse-pulling-tearing force on the incision” and “working-edges continue to cut and separate the incision”.  The Examiner suggests simple amendments, such as “the blunt separating-portions are configured to produce a transverse-pulling-tearing force on the incision while the working-edges are configured to continue to cut and separate the incision”, to moot these 101 rejections.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahle et al. (US 2005/0065543).
Kahle discloses (see Figs. 1-15) a bladeless optical obturator (18, Figs. 1A-1B) comprising the following claim limitations:
(claim 1) a proximal handle (25, Figs. 1A-1B), a distal-end portion (at region 27, Figs. 1A-1B) and a shaft (21, Figs. 1A-1B; [0047]) there between, the handle (25) and the shaft (21) including a generally-aligned axis aperture (32, Figs. 14-15; aperture 32 shown receiving laparoscope 30), the distal-end portion (27) including a transparent tip (see claim 9; [0009]; [0011]; [0015]; [0061]), wherein a) the transparent tip (27) comprising a top-portion (60, Figs. 2-3), a spear-portion (i.e. longitudinal portion shown in the cross-section of Fig. 6; see Fig. 2 for the location of the cross-section of Fig. 6), a transition-portion (i.e. longitudinal portion shown in the cross-section of Fig. 8; see Fig. 2 for the location of the cross-section of Fig. 8) and a base-portion (61, Fig. 2); b) the top-portion (60) includes an apex (62) and a rotary-wall (exterior walls of tapered surface 60) extending axially from the apex (62) to the proximal end (proximal end is shown adjacent 58/59 in Fig. 2) and gradually increasing in a transverse direction (tapered walls 60 increase in radius in a radial direction transverse to the axis 23), the rotary-wall (60) shaping a hollow cone (as shown in Figs. 2 and 14-15; see claim 15; [0011]; [0062]-[0063]; bladeless tip is expressly hollow); the spear-portion including a sweeping-wall (63b, Fig. 6; 50, in side views of Figs. 2-3), the rotary-wall (60) and the sweeping-wall (63b) extend to be intersected and form a circular field of vision (as shown in Figs. 2-
(claim 6) wherein the first transverse portion (54/56) of the spear-portion extends transversely from the center to the sides to form two substantially symmetrical and atraumatic blunt separating-portions (as shown in Figs. 2-3 and 6; transverse radius from center axis 23 to side walls 54/56 with two symmetrically opposed bladeless separating portions shown);
(claim 12) wherein the transparent tip (27) includes a longitudinal axis (labeled as K-direction) (23, Figs. 1A-1B and 4-10), the first transverse direction (labeled as M-direction) (i.e. along longer radius length from axis to side surfaces 54/56, as shown in Figs. 2-10) and the second transverse direction (labeled as N-direction) (i.e. along shorter radius length from axis to opposing surfaces 50/52, as shown in Figs. 2-10); the M-direction, the N-direction, and the K-direction are substantially perpendicular to each other (as expressly shown in Figs. 4-10); the dimension of M-direction is larger than the dimension of N-direction in the spear-portion (as shown in Fig. 6, the radius length to side surfaces 54/56 is larger than the radius length to opposing surfaces 50/52); and
(claim 13) wherein the transition-portion (i.e. longitudinal portion shown in the cross-section of Fig. 8; see Fig. 2 for the location of the cross-section of Fig. 8) is not only larger in the dimension of M-direction than in the N-direction (as expressly shown in Fig. 8), but also asymmetric in the N-direction relative to the M-direction (as expressly shown in Fig. 8); one side dimension of the N-direction is larger than the other side dimension (i.e. expressly shown at junctions/intersecting edges of side walls 54/56 with adjacent opposing walls 50/52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kahle as applied to claim 6 above, and further in view of O’Heeron et al. (US 2002/0133188).
Kahle, as applied above, discloses a bladeless optical obturator comprising all the limitations of the claim except for the tip including at least one thin working-edge, the working-edge extends transversely outward from the second transverse-portion and substantially perpendicular to the first transverse-portion, wherein two working-edges extends outwardly from the outer surface of the spear-portion to the outer surface of the transition portion, wherein the working-edge extends from the distal end to the proximal end, the distance between the working-edge and the central axis of the transparent tip is increasing, and wherein the blunt separating-portions produce a transverse-pulling-tearing force on the incision while the working-edges continue to cut and separate the incision, thereby contributing to reduction in penetration force.
However, O’Heeron teaches (see Figs. 1-3) an obturator (40, Fig. 1) comprising a tip (distal tip end shown Figs. 2-3) including at least one thin working-edge (45/46, Figs. 1-3), the working-edge (45/46) extends transversely outward from the  proximal end (as shown in Fig. 3, elements 45/46 extend from the proximal to distal ends of the straight tapering spear portion of faces 41/42), the distance between the working-edge (45/46) and the central axis (i.e. through end 49) of the tip is increasing (as shown in Fig. 3, leading distal edges of elements 45/46 taper outward), and wherein the blunt separating-portions (i.e. side surfaces 54/56 of Kahle, as set forth in the 102 rejection above) produce a transverse-pulling-tearing force on the incision (see Kahle, [0008]-[0009]; [0058]) while the working-edges (45/46) continue to cut and separate the incision, thereby contributing to reduction in penetration force ([0009]-[0010]; [0019]; elements 45/46 expressly facilitate insertion and widen and dilate wound track to ease entry of the device) in order to beneficially facilitate insertion of the device and also widen and dilate the wound track to ease entry of the device into the wound area ([0009]-[0010]; [0019]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Kahle to incorporate the tip including at least one thin working-edge, the working-edge extends transversely outward from the second transverse-portion and substantially perpendicular to the first transverse-portion, wherein two working-edges extends outwardly from the outer surface of the spear-portion to the outer surface of the  proximal end, the distance between the working-edge and the central axis of the transparent tip is increasing, and wherein the blunt separating-portions produce a transverse-pulling-tearing force on the incision while the working-edges continue to cut and separate the incision, thereby contributing to reduction in penetration force in order to beneficially facilitate insertion of the device and also widen and dilate the wound track to ease entry of the device into the wound area, as taught by O’Heeron.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claims 2-5 are subject to claim objections and 112 rejections herein that must be overcome before the subject matter may be incorporated into independent claim 1 and be in proper condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Pingleton et al. (US 2005/0107816); Fischvogt et al. (US 2012/0071909); Fischvogt (US 2014/0249371).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771